Citation Nr: 1429293	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was previously remanded in a Board decision dated December 2013.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2013 remand instructed the AOJ obtain an addendum opinion in which the examiner considers the May 1963 enlistment examination as converted to ISO units, as well as the Veteran's statements regarding the onset of his symptoms, use of hearing protection post-service, or any other evidence relevant to diagnosing the etiology of the Veteran's hearing loss.  An addendum opinion was obtained in January 2014, but the examiner merely reiterated the previous inadequate opinion that the unconverted entrance examination revealed normal hearing, and that given normal hearing acuity exhibited over 3 years post-discharge, it is less likely as not that the current hearing loss is the result of military noise exposure.  A new opinion must be obtained to comply with the December 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  

The record contains October 2009 and December 2011 positive nexus opinions from a private physicians' group.  The October 2009 physician opined that the Veteran's noise exposure during service contributes about 25 percent to his hearing loss.  The private physician also noted conductive hearing loss in the right ear, which is not service-connected.  The December 2011 opinion stated that the Veteran's hearing loss initially was due to noise exposure.  Neither of these opinions are adequate to allow a grant because they are not supported by clear rationale, and do not indicate that they have appropriately converted the entrance exam audiogram to ISO units.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate audiological examiner who has not given an opinion on this matter before.  Following a review of the claims file, including the July 2010 audiology examination, the December 2013 remand, and this remand, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current bilateral hearing loss was caused or aggravated by his military service.  The examiner must convert the 1963 audiogram in the Veteran's entrance examination to ISO units.  For VA purposes, threshold levels higher than 20 decibels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The examiner must provide a complete rationale for his or her opinion.  

2. Once the above development has been completed, readjudicate the issue on appeal (service connection for bilateral hearing loss).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



